FILED
                             NOT FOR PUBLICATION                             OCT 12 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



IVAN VON STAICH,                                  No. 09-15679

               Plaintiff - Appellant,             D.C. No. 4:04-cv-02799-PJH

  v.
                                                  MEMORANDUM *
CALIFORNIA DEPARTMENT OF
CORRECTIONS; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Ivan Von Staich, a California state prisoner, appeals pro se from the district

court’s order denying his motion to reconsider the voluntary dismissal of his action

following a settlement agreement. We have jurisdiction under 28 U.S.C. § 1291.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for an abuse of discretion. Lehman v. United States, 154 F.3d 1010,

1017 (9th Cir. 1998). We affirm.

      The district court did not abuse its discretion by rejecting Von Staich’s

arguments concerning the validity and repudiation of the settlement agreement and

concluding that Von Staich had not demonstrated any “extraordinary

circumstances” warranting relief from judgment. See id. (the district court did not

abuse its discretion by denying Rule 60(b)(6) relief after concluding there was no

repudiation of the agreement); see also United States v. Alpine Land & Reservoir

Co., 984 F.2d 1047, 1049 (9th Cir. 1993) (Rule 60(b)(6) is to be used “sparingly

[and] as an equitable remedy to prevent manifest injustice”).

      We do not consider Von Staich’s arguments that were not raised before the

district court. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      Von Staich’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                       09-15679